PER CURIAM
Dennis Laramore ("Appellant") appeals from the trial court's judgment convicting him, following a jury trial, of eight counts of unlawful possession of a firearm, in violation of Section 571.070 RSMo 2000. Appellant, a persistent offender, was sentenced to ten years for each count, counts II through VIII to run concurrently, and consecutive to count I, for a total of twenty years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).